—Order of disposition, Family Court, Bronx County (Stewart Weinstein, J.), entered June 10, 1992, which adjudicated appellant a juvenile delinquent upon a finding that he had committed acts which, if committed by an adult, would have constituted robbery in the first degree, and placed him on probation for a period of 18 months, unanimously affirmed, without costs.
The victim was surrounded by a group of six youths. The appellant and another accomplice were identified an hour and 15 minutes later by the victim, while he rode in a police cruiser searching for the robbers. This testimony, which was presented during the fact-finding hearing, was found to be credible and was sufficient to prove the appellant guilty beyond a reasonable doubt (People v Brown, 184 AD2d 282, lv denied 80 NY2d 927). Concur—Sullivan, J. P., Ellerin, Kupferman, Ross and Asch, JJ.